                    Case 19-10535               Doc 1        Filed 10/09/19 Entered 10/09/19 11:50:59                              Desc Main
                                                               Document     Page 1 of 28
Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF MAINE

Case number (if known)                                                        Chapter you are filing under:

                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                       Check if this is an
                                                                                                                                  amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                 12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Malcolm                                                         Elizabeth
     your government-issued        First name                                                      First name
     picture identification (for
     example, your driver's        I.                                                              J
     license or passport).         Middle name                                                     Middle name
     Bring your picture
     identification to your
                                   Stewart                                                         Stewart
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                        Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years Mac Stewart
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-2452                                                     xxx-xx-8166
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                page 1
                    Case 19-10535           Doc 1         Filed 10/09/19 Entered 10/09/19 11:50:59                             Desc Main
                                                            Document     Page 2 of 28
Debtor 1   Malcolm I. Stewart
Debtor 2   Elizabeth J Stewart                                                                        Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification    I have not used any business name or EINs.
     Numbers (EIN) you have                                                                       I have not used any business name or EINs.
     used in the last 8 years
                              FDBA Castle Builders, Inc.
                                 FDBA Union Agway
     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EINs                                                          EINs




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 16 Prescott Road
                                 Washington, ME 04574
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Knox
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.

                                 P.O. Box 234
                                 Piedmont, SC 29673
                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                         Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any               have lived in this district longer than in any other
                                        other district.                                                district.

                                        I have another reason.                                         I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 2
                    Case 19-10535            Doc 1          Filed 10/09/19 Entered 10/09/19 11:50:59                               Desc Main
                                                              Document     Page 3 of 28
Debtor 1    Malcolm I. Stewart
Debtor 2    Elizabeth J Stewart                                                                           Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor      CASTLE BUILDERS, INC.                                        Relationship to you        Corporation
                                              District    Maine                         When     10/09/19              Case number, if known      19-10534
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                         this bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
                    Case 19-10535            Doc 1        Filed 10/09/19 Entered 10/09/19 11:50:59                                  Desc Main
                                                            Document     Page 4 of 28
Debtor 1    Malcolm I. Stewart
Debtor 2    Elizabeth J Stewart                                                                            Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?

                                      Yes.     Name and location of business

     A sole proprietorship is a
     business you operate as                   See Attachment
     an individual, and is not a               Name of business, if any
     separate legal entity such
     as a corporation,
     partnership, or LLC.
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach                 Number, Street, City, State & ZIP Code
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the              deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business           in 11 U.S.C. 1116(1)(B).
    debtor?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                      No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                               Code.

                                      Yes.     I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 4
                    Case 19-10535              Doc 1        Filed 10/09/19 Entered 10/09/19 11:50:59                            Desc Main
                                                              Document     Page 5 of 28
Debtor 1    Malcolm I. Stewart
Debtor 2    Elizabeth J Stewart                                                                        Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
                    Case 19-10535           Doc 1        Filed 10/09/19 Entered 10/09/19 11:50:59                                    Desc Main
                                                           Document     Page 6 of 28
Debtor 1    Malcolm I. Stewart
Debtor 2    Elizabeth J Stewart                                                                           Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.       Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                               individual primarily for a personal, family, or household purpose.”

                                               No. Go to line 16b.
                                               Yes. Go to line 17.
                                 16b.       Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                            money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.

                                               Yes. Go to line 17.
                                 16c.       State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.     I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.    I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                       are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you           50-99                                            5001-10,000                                   50,001-100,000
    owe?
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to         $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                                                                             $1,000,000,001 - $10 billion
    to be?                                                                           $10,000,001 - $50 million
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                    More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Malcolm I. Stewart                                            /s/ Elizabeth J Stewart
                                 Malcolm I. Stewart                                                Elizabeth J Stewart
                                 Signature of Debtor 1                                             Signature of Debtor 2

                                 Executed on     October 8, 2019                                   Executed on     October 8, 2019
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 6
                    Case 19-10535              Doc 1          Filed 10/09/19 Entered 10/09/19 11:50:59                             Desc Main
                                                                Document     Page 7 of 28
Debtor 1   Malcolm I. Stewart
Debtor 2   Elizabeth J Stewart                                                                            Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ James F. Molleur                                               Date         October 8, 2019
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                James F. Molleur 002056 Maine
                                Printed name

                                Molleur Law Office
                                Firm name

                                419 Alfred Street
                                Biddeford, ME 04005-3747
                                Number, Street, City, State & ZIP Code

                                                                                                                   jim@molleurlaw.com/tanya@molleurl
                                Contact phone     (207) 283-3777                             Email address         aw.com
                                002056 Maine ME
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
                      Case 19-10535           Doc 1         Filed 10/09/19 Entered 10/09/19 11:50:59                           Desc Main
                                                              Document     Page 8 of 28
Debtor 1         Malcolm I. Stewart
Debtor 2         Elizabeth J Stewart                                                                 Case number (if known)


Fill in this information to identify your case:

Debtor 1                Malcolm I. Stewart
                        First Name                Middle Name                Last Name

Debtor 2                Elizabeth J Stewart
(Spouse if, filing)     First Name                Middle Name                Last Name


United States Bankruptcy Court for the:      DISTRICT OF MAINE

Case number
(if known)                                                                                                                    Check if this is an
                                                                                                                              amended filing


                                                  FORM 101. VOLUNTARY PETITION ATTACHMENT

                                                                Additional Sole Proprietorship(s)



Union Agway
Name of business, if any

2179 Heald Highway
Union, ME 04862
Number, Street, City, State & ZIP Code

Check the appropriate box to describe your business:
         Health Care Business (as defined in 11 U.S.C. § 101(27A))
         Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
         Stockbroker (as defined in 11 U.S.C. § 101(53A))
         Commodity Broker (as defined in 11 U.S.C. § 101(6))

         None of the above


Castle Builders, Inc.
Name of business, if any

2179 Heald Highway
Union, ME 04862
Number, Street, City, State & ZIP Code

Check the appropriate box to describe your business:
         Health Care Business (as defined in 11 U.S.C. § 101(27A))
         Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
         Stockbroker (as defined in 11 U.S.C. § 101(53A))
         Commodity Broker (as defined in 11 U.S.C. § 101(6))

         None of the above




Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                             page 8
                 Case 19-10535                    Doc 1          Filed 10/09/19 Entered 10/09/19 11:50:59                  Desc Main
                                                                   Document     Page 9 of 28




                                                               United States Bankruptcy Court
                                                                         District of Maine
            Malcolm I. Stewart
 In re      Elizabeth J Stewart                                                                             Case No.
                                                                                 Debtor(s)                  Chapter    7




                                                    CERTIFICATION OF CREDITOR MATRIX



            I hereby certify that the attached matrix, consisting of                         19   pages, includes the names and addresses of

all creditors listed on the debtor's schedules.




I,        James F. Molleur 002056 Maine              , counsel for the petitioner(s) in the above-styled bankruptcy action, declare that the
attached Master Address List consisting of 19 page(s) has been verified by comparison to Schedules D through H to be complete,
to the best of my knowledge. I further declare that the attached Master Address List can be relied upon by the Clerk of Court to
provide notice to all creditors and parties in interest as related to me by the debtor(s) in the above-styled bankruptcy action until such
time as any amendments may be made.




 Date: October 8, 2019                                                /s/ James F. Molleur
                                                                      Signature of Attorney
                                                                      James F. Molleur 002056 Maine
                                                                      Molleur Law Office
                                                                      419 Alfred Street
                                                                      Biddeford, ME 04005-3747
                                                                      (207) 283-3777 Fax: (207) 283-4558




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
    Case 19-10535   Doc 1   Filed 10/09/19 Entered 10/09/19 11:50:59   Desc Main
                             Document     Page 10 of 28

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                      AAA Portable Toilets
                      24 Quaker Hill Road
                      Albion, ME 04910



                      ABC Supply Co - MBA #737
                      P.O. Box 415636
                      Boston, MA 02241-5636



                      Achorn's Electric
                      29 Finntown Rd
                      Warren, ME 04864



                      Adam Gary
                      240 Frankfurt Rd
                      Swanville, ME 04915



                      ADP Roseland
                      1 ADP Boulevard
                      Roseland, NJ 07068



                      Aflac
                      1932 Wynnton Road
                      Columbus, GA 31999-0001



                      AKA Enterprise
                      423 Prescott Rd
                      Washington, ME 04574



                      Ambit Energy
                      P.O. Box 864589
                      Plano, TX 75086



                      American Container Corp
                      4 Mills Rd
                      Newcastle, ME 04553
Case 19-10535   Doc 1   Filed 10/09/19 Entered 10/09/19 11:50:59   Desc Main
                         Document     Page 11 of 28


                  American National
                  P.O. Box 22019
                  Albany, NY 12201-2019



                  Andrew and Kathy Pelletier
                  P.O. Box 88
                  Union, ME 04862



                  Anne Ayers
                  507 Overlock Hill Rd
                  Union, ME 04862



                  April Wolf
                  4 Castaway Cove Ln
                  Damariscotta, ME 04543



                  AT & T Mobility
                  PO Box 536216
                  Atlanta, GA 30353



                  Barbara Backus
                  765 Bremen Rd
                  Waldoboro, ME 04572



                  Bennett Wholesale Florist
                  74 Dowd Road
                  Bangor, ME 04401



                  Blueberry Broadcasting
                  P.O. Box 3059
                  Kennebunkport, ME 04046



                  Blueberry Fields Bed & Breakfast
                  673 Razorville Rd
                  Washington, ME 04574
Case 19-10535   Doc 1   Filed 10/09/19 Entered 10/09/19 11:50:59   Desc Main
                         Document     Page 12 of 28


                  Bob and Melissa Atherholt
                  917 Hatchet Rd
                  Hope, ME 04847



                  Bookkeeping by Bonnie
                  288 Mill Street
                  Rockport, ME 04856



                  Botanical Interests, Inc.
                  660 Compton
                  Broomfield, CO 80020



                  Brandon Lacasse
                  81 Rockland Rd
                  Jefferson, ME 04348



                  Brandon Moody
                  408 Skidmore Road
                  Union, ME 04862



                  Brett Collomore
                  529 Union Rd
                  Appleton, ME 04862



                  Bruce and Jane Sigsbee
                  1199 Sennebec Rd
                  Union, ME 04862



                  Bruce Hodsdon and Marguerite Wilson
                  18 Wilson Drive
                  Port Clyde, ME 04855



                  Burt Ryan
                  85 Barrett Hill Rd
                  Union, ME 04862
Case 19-10535   Doc 1   Filed 10/09/19 Entered 10/09/19 11:50:59   Desc Main
                         Document     Page 13 of 28


                  Butler, Maxcy & Heath, Inc.
                  P.O. Box 188
                  Union, ME 04862



                  Camden National Bank
                  Pob 310
                  Camden, ME 04843



                  Capital One
                  Attn: Bankruptcy
                  Po Box 30285
                  Salt Lake City, UT 84130



                  Cargill Animal Nutrition
                  P.O. Box 419333
                  Boston, MA 02241-9333



                  Castle Builders, Inc.
                  2179 Heald Highway
                  Union, ME 04862-4807



                  Cayouette Flooring, Inc.
                  210 Park Street
                  Rockland, ME 04841-2126



                  Chad Sproul
                  966 Middle Rd
                  Warren, ME 04864



                  Cherrell Wilmot
                  943 Rt 202
                  Winthrop, ME 04364



                  Christina Bryant
                  P.O. Box 33
                  West Rockport, ME 04865
Case 19-10535   Doc 1   Filed 10/09/19 Entered 10/09/19 11:50:59   Desc Main
                         Document     Page 14 of 28


                  Christine Diesch
                  43 Chisholm Pond Rd
                  Palermo, ME 04354



                  Christopher Seekins
                  260 Poor Mills Rd
                  Belfast, ME 04915



                  Cindy Vohringer
                  909 Camden Rd
                  Hope, ME 04847



                  Cleanwoods Portable Toilets
                  David B. Pike
                  P.O. Box 832
                  Camden, ME 04843



                  Cody Stewart
                  151 Banton Rd
                  Palermo, ME 04354



                  Colleen Bryant
                  18 Brookside Ave
                  Augusta, ME 04330



                  Complete Payment Recovery Services, Inc.
                  3500 5th Street
                  Northport, AL 35476



                  Consolidated Communications
                  350 S Loop 336 W
                  Conroe, TX 77304



                  Corbett Concrete
                  978 River Rd
                  Cushing, ME 04563
Case 19-10535   Doc 1   Filed 10/09/19 Entered 10/09/19 11:50:59   Desc Main
                         Document     Page 15 of 28


                  Crockett Septic, Inc.
                  167 Morgan Hill Rd
                  Nobleboro, ME 04555



                  Dale Pangakis
                  531 Union Rd
                  Appleton, ME 04862



                  Darlene Lapierre
                  1102 Sennebec Rd
                  Union, ME 04862



                  Dave Myers
                  132 Castaway Cove
                  Damariscotta, ME 04543



                  David Lorentzen
                  181 Deer Run Land
                  Waldoboro, ME 04572



                  David Vaughn
                  38 Bird Farm Rd
                  Union, ME 04862



                  DeAnn Vigue
                  46 Doorman Rd
                  Washington, ME 04574



                  Deborah Royroberts
                  427 Waldoboro Rd
                  South Thomaston, ME 04858



                  DeHaan & Bach
                  25 Whitney Drive, Ste. 106
                  Milford, OH 45150
Case 19-10535   Doc 1   Filed 10/09/19 Entered 10/09/19 11:50:59   Desc Main
                         Document     Page 16 of 28


                  Don Grinnell
                  74 Liberty Rd
                  Washington, ME 04574



                  Dustin Robinson
                  227 Sennebec Rd
                  Union, ME 04862



                  Earl Odd
                  159 Chiefs Lane
                  Appleton, ME 04862



                  Edward Rotch
                  493 Mountain Rd
                  Washington, ME 04574



                  Eileen Mehta
                  87 Luce Lane
                  Hope, ME 04847



                  Eugene Winchenback
                  1899 Old Augusta Rd
                  Waldoboro, ME 04572



                  Florence Prouty
                  123 Kingdom Rd
                  Blue Hill, ME 04614



                  Fran Hodgkin
                  715 Rockland St
                  Rockport, ME 04856



                  Gail Cody
                  1389 Bucksmills
                  Bucksport, ME 04416
Case 19-10535   Doc 1   Filed 10/09/19 Entered 10/09/19 11:50:59   Desc Main
                         Document     Page 17 of 28


                  George Hensbee
                  516 Mills Rd
                  Whitefield, ME 04353



                  George Nye
                  1135 River Rd
                  St. George, ME 04860



                  Griffin
                  P.O. Box 36
                  Tewksbury, MA 01876-0036



                  Gutter Service of Maine, LLC
                  110 Marginal Way, #960
                  Portland, ME 04101



                  Hammond Lumber Company
                  P.O. Box 500
                  Belgrade, ME 04917



                  Hanscom & Collins P.A.
                  P.O. Box 664
                  Rockland, ME 04841-0664



                  Harvey Building Products
                  1400 Main St
                  Waltham, MA 02451-1689



                  Haskell's Water Treatment, Inc.
                  46 Farwell Drive
                  Rockland, ME 04841



                  Herbert Hawes & Sons, Inc.
                  2179 Heald Hwy
                  Union, ME 04862
Case 19-10535   Doc 1   Filed 10/09/19 Entered 10/09/19 11:50:59   Desc Main
                         Document     Page 18 of 28


                  Hillman Group
                  1625 Solutions Center
                  Chicago, IL 60677-1006



                  Hunter Farm
                  398 Foreside Road
                  Topsham, ME 04086



                  Ian Wentworth
                  6 Goodwin Street #2
                  Oakland, ME 04963



                  Internal Revenue Service
                  P.O. Box 7346
                  Philadelphia, PA 19101-7346



                  Irv's Drywall
                  2062 Camden Rd
                  Warren, ME 04864



                  Jackie and Michael Denman
                  2689 Sennebec Rd
                  Union, ME 04862



                  Jim and Marie Erskine
                  265 East Pond Rd
                  Jefferson, ME 04348



                  Jim Murphy
                  54 Lakefarm Circle
                  Jefferson, ME 04348



                  Joan and Graham Phaup
                  20 Rockbrook Drive
                  Camden, ME 04843
Case 19-10535   Doc 1   Filed 10/09/19 Entered 10/09/19 11:50:59   Desc Main
                         Document     Page 19 of 28


                  John England
                  85 South Street
                  Rockport, ME 04856



                  John Henderson
                  41 Washington St., Apt. 5
                  Augusta, ME 04330



                  John L. Fromer
                  145 Appleton Ridge Road
                  Union, ME 04862



                  John McCormack
                  676 Cooper Mills
                  Windsor, ME 04363



                  John Penn
                  853 Feylers Corner
                  Waldoboro, ME 04572



                  John Starrett
                  332 Clary Hill Rd
                  Union, ME 04862



                  Johnna Dehlinger and Shaun Rockett
                  c/o Patrick J. Mellor, Esq.
                  P.O. Box 248
                  Rockland, ME 04841-0248



                  Joseph Mariano
                  20 Prescott Rd
                  Washington, ME 04574



                  Juanita Gross
                  P.O. Box 876
                  Waldoboro, ME 04572
Case 19-10535   Doc 1   Filed 10/09/19 Entered 10/09/19 11:50:59   Desc Main
                         Document     Page 20 of 28


                  Julia Winter
                  45 Brewster Street
                  Rockland, ME 04841



                  Karen Richardson
                  529 Old Augusta Rd
                  Waldoboro, ME 04572



                  Karriann Harford
                  2507 Winslow Rd
                  Waldoboro, ME 04572



                  Kay Wendt
                  10 Rockridge Rd
                  Rockport, ME 04856



                  Lapointe Lumber Co., Inc.
                  2385 North Belfast Ave
                  Augusta, ME 04330



                  Lisa Davis
                  215 Whitney Rd
                  Appleton, ME 04862



                  Lynn LeGloahac
                  111 Hayden Lane
                  Cameron, NC 28326



                  Mac McFarland
                  21 Gay Street
                  Rockland, ME 04841



                  Maine Department of Labor
                  54 State House Station
                  Augusta, ME 04333-0054
Case 19-10535   Doc 1   Filed 10/09/19 Entered 10/09/19 11:50:59   Desc Main
                         Document     Page 21 of 28


                  Maine Employers' Mutual
                  P.O. Box 11409
                  Portland, ME 04104



                  Marc Framton
                  2507 Winslow Mills Rd
                  Jefferson, ME 04348



                  Marianne Tate
                  96 Robin Street
                  Skowhegan, ME 04976



                  Maritime Energy
                  P.O. Box 485
                  Rockland, ME 04841-0485



                  Mark Ward
                  48 Pine Street
                  Bucksport, ME 04416



                  Masters, Fowlie & Engelberg, CPA's
                  14A School St
                  Rockland, ME 04841



                  Metal Unlimited
                  368 Thorndike Rd
                  Unity, ME 04988



                  Michael Reynolds
                  3 Poors Mill Rd
                  Belfast, ME 04915



                  Midcoast Plumbing
                  43 Highfield Road
                  Hope, ME 04847
Case 19-10535   Doc 1   Filed 10/09/19 Entered 10/09/19 11:50:59   Desc Main
                         Document     Page 22 of 28


                  Mike James
                  8 Racoon Rd
                  Cushing, ME 04563



                  Mini and Jim Rigassio
                  25 Ocean Street
                  Rockland, ME 04841



                  Mix Maine Media
                  P.O. Box 2555
                  Waterville, ME 04903-2555



                  Motz & Son Nursery
                  11445 N.W. Skyline Blvd
                  Portland, OR 97231



                  Mr. Cooper
                  Attn: Bankruptcy
                  8950 Cypress Waters Blvd
                  Coppell, TX 75019



                  N.C. Hunt, Inc.
                  200 South Clary Road
                  Jefferson, ME 04348



                  Nancy and Cliff Colson
                  3 Oak Run
                  Owls Head, ME 04854



                  Netherland Bulb Company
                  13 McFadden Rd.
                  Easton, PA 18045



                  Nicki Harvey
                  39 Marble Ave
                  Waldoboro, ME 04572
Case 19-10535   Doc 1   Filed 10/09/19 Entered 10/09/19 11:50:59   Desc Main
                         Document     Page 23 of 28


                  Norm Senechal
                  432 West Washington Rd
                  Washington, ME 04574



                  Office of U.S. Attorney
                  100 Middle Street
                  East Tower, 6th Floor
                  Portland, ME 04101-4100



                  Pam Ramsey
                  240 Common Rd
                  Union, ME 04862



                  Paris Farmers Union
                  P.O. Box D
                  South Paris, ME 04281



                  Paul Parreault
                  356A Wottons Mill Rd
                  Union, ME 04862



                  Paulette McKee
                  85 Hanley Rd
                  Pittston, ME 04345



                  Peter and Ellen Mallow
                  2859 Burketville Rd
                  Liberty, ME 04949



                  Peter Harring
                  281 Augusta Rd
                  Washington, ME 04574



                  Philip Johnson
                  86 Upham Rd
                  Union, ME 04862
Case 19-10535   Doc 1   Filed 10/09/19 Entered 10/09/19 11:50:59   Desc Main
                         Document     Page 24 of 28


                  Phoenix Financial Group
                  10900 Dover Street
                  Broomfield, CO 80021



                  Phyllis Fales
                  10 River Rd
                  Cushing, ME 04563



                  Pine Tree Waste, Inc.
                  87 Pleasant Hill Rd
                  Scarborough, ME 04074



                  Plourde's Electrical Services
                  3100 N Belfast Ave
                  Augusta, ME 04330



                  Portfolio Recovery
                  Attn: Bankruptcy
                  120 Corporate Blvd
                  Norfold, VA 23502



                  Portfolio Recovery Ass
                  PO Box 41067
                  Norfolk, VA 23541



                  Ralph Richardson
                  43 Davis Point
                  Friendship, ME 04547



                  Randi L. Nelson
                  c/o Erica M. Johnson, Esq.
                  Jensen Baird Gardner & Henry
                  P.O. Box 4510
                  Portland, ME 04112-4510



                  Raymond Fowler
                  2179 Heald Hwy
                  Union, ME 04862
Case 19-10535   Doc 1   Filed 10/09/19 Entered 10/09/19 11:50:59   Desc Main
                         Document     Page 25 of 28


                  Regina Rooney
                  954 Hatchet Mt. Rd
                  Hope, ME 04847



                  RepubliCash, LLC
                  Collections Manager
                  682 Main Street
                  South Portland, ME 04106



                  Rhetoric Technologies
                  4 Earle Street
                  Lisbon Falls, ME 04252



                  Richard Humphrey
                  41 School Street
                  Boothbay Harbor, ME 04538



                  Rob Iserbyt
                  40 Pleasant St
                  Rockport, ME 04856



                  Robbins Lumber & Related Companies
                  P.O. Box 9
                  Searsmont, ME 04973



                  Rodney Lynch
                  123 Summer St
                  Rockland, ME 04841



                  Roger and Janet Palmer
                  79 Nash Rd
                  Waldoboro, ME 04572



                  Ron Hawes
                  2179 Heald Hwy
                  Union, ME 04862
Case 19-10535   Doc 1   Filed 10/09/19 Entered 10/09/19 11:50:59   Desc Main
                         Document     Page 26 of 28


                  Ronald Aho
                  28 Heikkila Rd
                  Union, ME 04862



                  Ronnie Shaw
                  19 Marsh Rd
                  Belfast, ME 04915



                  Ruth Thompson
                  31 Clary Hill Rd
                  Warren, ME 04864



                  Seacoast Security, Inc.
                  P.O. Box A
                  West Rockport, ME 04865



                  SeedWay LLC
                  P.O. Box 250
                  Hall, NY 14463-0250



                  Sharon Caron
                  P.O. Box 604
                  Union, ME 04862



                  Sharon Reishus
                  213 Jones Rd
                  Somerville, ME 04348



                  Soule's Auto Supply
                  49 River Road
                  Augusta, ME 04338



                  State of Maine Bureau of Revenue Service
                  Compliance Division
                  P.O. Box 9101
                  Augusta, ME 04332-9101
Case 19-10535   Doc 1   Filed 10/09/19 Entered 10/09/19 11:50:59   Desc Main
                         Document     Page 27 of 28


                  Storer Lumber
                  37 Friendship St
                  Waldoboro, ME 04572



                  Sullivan Law, P.C.
                  2 Church St.
                  Gardiner, ME 04345



                  The Foster Agency
                  20 Bangor Street
                  Augusta, ME 04330



                  The Free Press, Inc.
                  8 North Main St., Ste. 101
                  Rockland, ME 04841



                  Tidewater Telecom
                  133 Back Meadow Rd
                  Nobleboro, ME 04555



                  Tiffany Turner
                  148 Cedar Drive
                  Warren, ME 04864



                  Tracey Smith
                  218 South Shore Dr
                  Warren, ME 04864



                  Transco Business Technologies
                  34 Leighton Road
                  Augusta, ME 04330



                  Trenton Stewart
                  16 Prescott Rd
                  Washington, ME 04574
Case 19-10535   Doc 1   Filed 10/09/19 Entered 10/09/19 11:50:59   Desc Main
                         Document     Page 28 of 28


                  U.S. Cellular
                  8410 W. Bryn Mawr
                  Chicago, IL 60631-3486



                  Use and Sales Tax Division
                  P.O. Box 9107
                  Augusta, ME 04332



                  Valerie Jackson
                  159 Vanner Rd
                  Washington, ME 04574



                  Virginia Flood
                  236 Poor Mills Rd
                  Belfast, ME 04915



                  Washington Auto Parts
                  24 W. Washington Road
                  Washington, ME 04574



                  Wayne Brown
                  38 Sprucehead Rd
                  South Thomaston, ME 04858



                  Wells Fargo Dealer Services
                  Attn: Bankruptcy
                  Po Box 19657
                  Irvine, CA 92623



                  William and Sandra Pagnano
                  835 Clary Hill Rd
                  Union, ME 04862



                  William Maynard
                  36 Woods Rd
                  Owls Head, ME 04854
